ACCEPTED
                                                                                                                                                12-15-00091-CR
                                                                                                                                    TWELFTH COURT OF APPEALS
                                                                                                                                                 TYLER, TEXAS
                                                                                                                                           4/15/2015 5:24:01 PM
                                                                                                                                                   CATHY LUSK
Appellate Docket Number:                                                                                                                                 CLERK

Appellate Case Style: Style:

                            Vs.     State ofTexas
                                                                                                                         FILED IN
                                                                                                                  12th COURT OF APPEALS
Companion Case:                                                                                                        TYLER, TEXAS
                                                                                                                  4/15/2015 5:24:01 PM
                                                                                                                       CATHY S. LUSK
                                                                                                                           Clerk
/\mended/corrected statement:          0
                                                      DOCKETING STATEMENT (Criminal)
                                                     Appellate Court: 12th Court of App.cals
                                         (to be fi led in the court of appeals upon perfection of appeal under TRA P 32)

I. AppeJiant                                                                    II. Appellnnl Attorney(s)
First Name:     ChristOP.;.;.;h;.;.er;.._._ __                                  [8) Lead Attorney
Middle Name: Lee                                                                First Name:
Last Name:      McLetnore                                                       Middle Name:         -:fl.
Suflix:                                                                         Last Name:
Appellant Incarcerated?       125] Yes     0     No                             Suffix:     Jr.
Amount of Bond:                                                                 [8) Appointed                    0   District/County Attorney
ProSe:    0                                                                     0      Retained                  0   Public Defender
                                                                                Firm Name:               !--aw Office of James W. Huggler, Jr.
                                                                                Address I :
                                                                                Address 2:
                                                                                City:
                                                                                State:        exas
                                                                                                     Tyler
                                                                                                             -----         Zip+4:    75702
                                                                                Telephone:                                   ext.
                                                                                Fax:        903-593-3830
                                                                                Email:      jhugglerlaw@sbcglobal.net
                                                                                SBN:        00795437

                                                                                                                                    (\dd Another Appellan
                                                                                                                                    I      Allorney




                                                                        l'ng.: I of5
m.    A.,pellee                                                              tv. Appellee Attorney(s~
First Name:                                                                 ~      Lead Attorney
Middle Name:                                                                 First Name:                     ~1ik!e

Last Name:                                                                   Middle Name:
Suffix:                                                                      Last Name:                      West
Appellee Incarcerated?         0    Yes 0 No                                Suffix:

Amount of Bond:                                                             0      Appointed                          ~    District/County Attorney
                                                                            0 Retained                                0    Public Defender
Pro Sc:    0
                                                                             Firm Name:
                                                                             Address I:
                                                                             Address 2:
                                                                             City:
                                                                             State:     ffexas           __
                                                                                         ;.,;;..;.;.;,;;,.

                                                                             Telephone:
                                                                             Fax:
                                                                             Email :
                                                                                                                                                Add Another Appellee/
                                                                             SBN:                                                                    Af1omey

V. Per'fection Or Appeal, Juagmcnt And Sentencing

                                                                             Was the trial by:                  0         jury or~ non-jury?
                                                                             Date notice of appeal fil ed in trial court: P4L 15-201§"--'--_;;._-..
                                                                             If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 04..:1)6-20 I5,.,_ _
Offense charged:                                                             Punishment assessed: 'IIwelve (I :f) years li'DCJ-ID,___ _....__ _.:_,

Date of offense:                                                             Is the appeal from a pre-trial order? 0 Yes 0                            No
Defendant's plea:                                                            Docs the appeal involve the constitutionality or the validity of a
                                                                             statute, rule or ordinance?
If guilty, docs defendant have the trial court's certificate to appeal?
                                                                             DYes 0No
1:8] Yes   0   No



Motion for New Trial:
Motion in Arrest of Judgment: 0       Yes
Other:     0   Yes 0   No
If other, please specify:


VII. lndigency Or Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit fi led:       0 Yes 0 No     0   NA        If yes, date fi led:
Date of hearing:                                  0   NA
Date of order:                                    DNA
Ruling on motion: 1:8] Granted       0   Denied   0   NA        If granted or denied, date of ruling:




                                                                      Page 2 of5
VIII. Trial Court And Record

Court:                                                                     Clerk's Record:
Coumy: Smith County, Texas                                                 Trial Court Clerk:     IZJ District   D County
Trial Court Docket Number (Cause no):             I 14-0656-11             Was clerk's record requested?         IZJ Yes D No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested: 04-1 5-2015
                                                                           If no, date it will be requested:
First Name:      Christi                                                   Were payment arrangements made with clerk?
Middle Name:                                                                                                       DYes D No [gJ Indigent


Suffix:
Address 1:
Address 2:
City:
State:                                  Zip +4 :
Telephone:                                ext.
Fax:
Email:


Reporter's or Recorder's Record:
Is there a reporter's record? [gJ Yes D No
Was reporter's record requested?        18] Yes 0No
Was the reporter's record electronically recorded? [gJ Yes        0   No
If yes, date requested: 04- 15-20 I 5
Were payment arrangements made with the court reporter/court recorder?            0   Yes    0   No IZJ indigent



cgj Court Reporter                        0      Court Recorder
cgj Official                              0      Substitute


First Name:
Middle Name:
Last Name:       Condrey
Suffix:
Address I:
Address 2:
City:
State:                                  Zip + 4: 757_0_2_ _ _ __.
Telephone:       903-590-1 628            ext.
Fax:
Email:
 I X. Related Matters

List any pending or past related appeals before this or any other Texas nppellate court by court, docket number, and style.

Docket Number: .._----~-~__j

Style:

         Vs.




                                                             .-.-                        Date: 04- 15-201 5


                                                         J
                                                          Jr.                            State Bar No: 00795437 _ _ _ _ ___,


Electronic Signature:                                                                    Name: Jaru_es W. Huggler, Jr. _ __....______---1
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the fo llowing lead counsel for all parties to the trial court's
order or judgment as follows on 04-15-20 15




                                                                    Electronic Signature: lsi James W. Huggler. Jr. - - - - - - - - - - - '
                                                                           (Optional)

                                                                    State Oar No.:      007'95437
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (I) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the nnme of the party represented by that attorney




                                                                    !'age 4 ofS
Please enter the following for each person served:




First Name:
Middle Name:


Suffix:
Law Fim1 Name: Smith County District Attorney's Office
Address I:
'Address 2:
City:
State

Telephone:                            ext.
Fax:
Email:




                                                         Pagc5o f 5